 



Exhibit 10.16

Forms of option agreements

available for

awards and replenishment options

issued under the

T. Rowe Price Group, Inc.

2001 and 2004

Stock Incentive Plans

- i -



--------------------------------------------------------------------------------



 



T. ROWE PRICE GROUP, INC.

[2001][2004] STOCK INCENTIVE PLAN

STATEMENT OF ADDITIONAL TERMS AND CONDITIONS
REGARDING OPTION GRANTS (INCENTIVE STOCK OPTIONS)

Effective: ____________



--------------------------------------------------------------------------------



     This Statement of Additional Terms and Conditions Regarding Option Grants
(the “Terms”) shall be delivered with the “Notice of Grant of Stock Options and
Option Agreement” (the “Award Notice”) which shall detail the specifics of the
applicable option award (the “Option”). Upon execution of the Award Notice by
the recipient and by an authorized officer or agent of T. Rowe Price Group, Inc.
(the “Company”), there shall be created a binding and enforceable contract (the
“Agreement”) respecting the options subject to the terms and conditions of the
Grant Notice and the Terms.

     1. Grant of Option. Subject to the Terms, the Company has granted to the
person identified in the Award Notice attached hereto (the “Optionee”)
commencing on the Issuance Date set forth in the Award Notice and ending on the
Expiration Date of the option set forth in the Award Notice (the “Option
Period”), the option to purchase from the Company at the option price set forth
in the Award Notice (the “Option Price”) up to, but not exceeding in the
aggregate, the number of shares of the Company’s Common Stock set forth under
the caption “Shares” in the Award Notice.

     2. Exercise of Option.

          (a) The shares of stock subject to this Option shall become
exercisable in installments set forth in the Award Notice.

          (b) The Executive Compensation Committee of the Board of Directors of
the Company (the “Committee”) may in its discretion place limitations on the
extent to which shares of Common Stock of the Company may be tendered by the
Optionee as payment upon exercise of the Option pursuant to paragraph 3(a)
hereof. In no event shall a replenishment option be granted upon the exercise of
the Option by tender of shares of Common Stock.

          (c) To the extent that the Option is not immediately exercisable in
full, the Committee may in its discretion accelerate the time at which the
Option may be exercised.

- 1 -



--------------------------------------------------------------------------------



 



          (d) To the extent not exercised, installments shall accumulate and be
exercisable by the Optionee, in whole or in part, in any subsequent year
included in the Option Period but not later than the expiration of the Option
Period.

          (e) No less than 50 shares of Common Stock may be purchased upon any
one exercise of the Option unless the number of shares purchased at such time is
the total number of shares in respect of which the Option is then exercisable.

          (f) In no event shall the Option be exercisable for a fractional
share.

     3. Method of Exercising Option and Payment of Option Price.

          (a) The Option shall be exercised by the Optionee delivering to the
Company, from time to time, on any business day (the “Exercise Date”), written
notice specifying the number of shares the Optionee then desires to purchase
(the “Notice”) and paying the Option Price for the shares specified in the
Notice. The Option Price may be paid (i) by cash, check, wire transfer, bank
draft or postal or express money order to the order of the Company for an amount
in United States dollars equal to the Option Price for the number of shares
specified in the Notice, such payment to be delivered with the Notice,
(ii) unless Iimited by the Committee, by tender of shares of Common Stock of the
Company with a value (determined in accordance with paragraph 3(c)) equal to or
less than the Option Price plus cash, check, wire transfer, bank draft or postal
or express money order to the order of the Company for an amount in United
States dollars equal to the amount, if any, by which the aggregate Option Price
exceeds the value of such shares of the Company’s stock (determined in
accordance with paragraph 3(c)), (iii) by broker-assisted cashless exercise
procedures satisfactory to the Committee, or (iv) by a combination thereof. Such
Company’s stock and cash shall be delivered to the Company no later than the end
of the first business day after the Exercise Date. In the case of payment in
shares, such payment shall be made by delivery of the necessary share
certificates, with executed stock powers attached, or transfer instructions, in
the case of shares held in street name by a bank, broker, or other nominee, to
the Company or by attestation of ownership in a form satisfactory to the
Company.

          (b) Within three business days after the Exercise Date, the Company
shall, subject to the receipt of the aggregate Option Price and withholding
taxes, to the extent required by the Company, issue to the Optionee the number
of shares with respect to which the Option shall be so exercised, and shall
deliver to the Optionee a certificate or certificates therefor or shall make
such transfer to a bank, broker or nominee as designated by the Optionee.

          (c) For purposes of paragraph 3(a), unless determined otherwise by the
Committee in accordance with the Plan, the value of shares of Common Stock
tendered to exercise the Option shall be the last-reported sale price of such
shares on the Nasdaq National Market System on the Exercise Date, or, if the
Common Stock is not quoted on the Nasdaq National Market System, the mean
between the closing bid and asked prices of such shares on the Nasdaq System on
the Exercise Date, or, if the foregoing are inapplicable, as otherwise
determined by the Committee.

- 2 -



--------------------------------------------------------------------------------



 



          (d) In the sole discretion of the Committee, the Company may in lieu
of requiring the exercise of an Option and the payment of the Option Price,
authorize the payment of cash to the Optionee in an amount equal to the market
value of shares of Common Stock subject to the Option less the Option Price in
exchange for the cancellation of the Option.

     4. Exercisability Upon the Occurrence of Certain Events.

[See provisions of Section 7(c)(ii) of applicable plan]

     5. Termination.

          The Option shall terminate and be of no force or effect upon the first
occurrence of any one of the following events:

          (a) The expiration date set forth in the Award Notice;

          (b) The expiration of 30 days after termination of the Optionee’s
employment with the Company, except in the case of the Optionee’s death or
retirement with the consent of the Company; provided, however, that any day on
which the Company has restricted employee securities transactions under
then-applicable securities transactions policies and procedures shall not be
included in determining such 30-day period. During such period, the Optionee
shall have the right to exercise the Option only to the extent exercisable on
the date of termination;

          (c) The expiration of thirteen months after the date of the Optionee’s
retirement with the consent of the Company. During such thirteen-month period
the Optionee shall have the right to exercise the Option to the extent the right
to exercise the same has accrued prior to such retirement but has not been
exercised prior to such retirement, subject, in addition, however, to
acceleration by the Committee pursuant to paragraph 2(c); or

          (d) The expiration of seven months after the date of death of the
Optionee if said death occurs while (i) the Optionee is in the employ of the
Company or (ii) within the period of time after retirement with the consent of
the Company during which the Optionee was entitled to exercise the Option.
During such seven-month period the Optionee’s estate, personal representative or
beneficiary shall have the right to exercise the Option in full.

          Retirement at the Optionee’s normal retirement date or at an optional
retirement date in accordance with the provisions of a retirement plan of the
Company under which the Optionee is then covered shall constitute a retirement
with the consent of the Company for the purposes of this Agreement. The
Committee shall have absolute and uncontrolled discretion to determine whether
any other termination of Optionee’s employment is to be considered as retirement
with the consent of the Company for the purposes of this Agreement and whether
an authorized leave of absence or absence on military or government service or
otherwise shall constitute a termination of employment for the purposes of this
Agreement. Employment by the Company shall be deemed to include employment of
the Optionee by, and to continue during any

- 3 -



--------------------------------------------------------------------------------



 



period in which Optionee is in the employ of, an “Affiliate” of the Company as
that term is defined in the Plan. Unless determined otherwise by the Committee,
if the Affiliate with which the Optionee is employed ceases to be an entity in
which the Company maintains a proprietary interest by reason of stock ownership
or otherwise, the Optionee will be considered to have had a termination of
employment for purposes of this Agreement upon such cessation. Any determination
made by the Committee with respect to any matter referred to in this paragraph 5
shall, subject to the provisions of paragraph 13 hereof, be final and conclusive
on all persons affected thereby.

     6. Optionee.

          Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the estate, personal representative, or beneficiary to whom this
Option may be transferred by will, by the laws of descent and distribution or
otherwise pursuant to the terms of this Agreement, it shall be deemed to include
such person.

     7. Assignability.

          This option is not transferable by the Optionee otherwise than by will
or the laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee. No assignment or transfer of this Option, or of
the rights represented thereby, whether voluntary or involuntary, by operation
of law or otherwise, except by will or the laws of descent and distribution,
shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon any attempt to assign or transfer this Option
the same shall terminate and be of no force or effect.

     8. The Company’s Rights.

          The existence of this Option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

     9. Recapitalization.

          The shares with respect to which this Option is granted are shares of
the Common Stock of the Company as constituted on the date of this Agreement,
but if, and whenever, prior to the delivery by the Company of all of the shares
of Common Stock with respect to which this Option is granted, the Company shall
effect a subdivision or consolidation of shares, or other capital readjustment,
or the payment of a stock dividend, or other increase or decrease in the

- 4 -



--------------------------------------------------------------------------------



 



number of shares of Common Stock outstanding, without receiving compensation
therefor in money, services or property, then (a) in the event of any increase
in the number of such shares outstanding, the number of shares of Common Stock
then remaining subject to this Option shall be proportionately increased (except
that any fraction of a share resulting from any such adjustment shall be
excluded from the operation of this Agreement), and the cash consideration
payable per share shall be proportionately reduced, and (b) in the event of a
reduction in the number of such shares outstanding, the number of shares of
Common Stock then remaining subject to this Option shall be proportionately
reduced (except that any fractional share resulting from any such adjustment
shall be excluded from the operation of this Agreement), and the cash
consideration payable per share shall be proportionately increased.

     10. Merger and Consolidation.

          After a merger of one or more corporations into the Company, or after
a consolidation of the Company and one or more corporations in which the Company
shall be the surviving or resulting corporation, the Optionee shall, at no
additional cost, be entitled upon any exercise of this Option, to receive
(subject to any required action by stockholders) in lieu of the number of shares
as to which this Option shall then be so exercised, the number and class of
shares of stock or other securities to which the Optionee would have been
entitled pursuant to the terms of the agreement of merger or consolidation, if,
immediately prior to such merger or consolidation, the Optionee had been the
holder of record of a number of shares of Common Stock of the Company equal to
the number of shares as to which such Option shall be so exercised; provided,
that anything herein contained to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, or upon any merger or consolidation,
in which the Company is not the surviving or resulting corporation, this Option
shall terminate and be of no force or effect, except to the extent that such
surviving or resulting corporation may issue a substituted option.

     11. Preemption of Applicable Laws or Regulations.

          Anything in this Agreement to the contrary notwithstanding, if, at any
time specified herein for the issue of shares to the Optionee, any law,
regulation or requirements of any governmental authority having jurisdiction in
the premises shall require either the Company or the Optionee to take any action
in connection with the shares then to be issued, the issue of such shares shall
be deferred until such action shall have been taken.

     12. Resolution of Disputes.

          Subject to the provisions of paragraph 13 hereof, any dispute or
disagreement which shall arise under, or as a result of, or pursuant to, this
Agreement shall be determined by the Committee in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, shall be final, binding and conclusive
on all persons affected thereby.

- 5 -



--------------------------------------------------------------------------------



 



     13. Amendments.

          The Committee shall have the right, in its absolute and uncontrolled
discretion, to alter or amend this Agreement, from time to time in any manner
for the purpose of promoting the objectives of the Plan but only if all
agreements granting options to purchase shares of the Company’s Common Stock
pursuant to the Plan which is in effect and not wholly exercised at the time of
such alteration or amendment shall also be similarly altered or amended with
substantially the same effect, and any alteration or amendment of this Agreement
by the Committee shall, upon adoption thereof by the Committee, become and be
binding and conclusive on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person. The Company
shall give written notice to the Optionee of any such alteration or amendment of
this Agreement by the Committee as promptly as practical after the adoption
thereof. The foregoing shall not restrict the ability of the Optionee and the
Company by mutual consent to alter or amend this Agreement in any manner which
is consistent with the Plan and approved by the Committee.

     14. Notice.

          Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Secretary of the Company, or
to the Company (attention of the Secretary), at 100 East Pratt Street,
Baltimore, Maryland 21202, or at such other address as the Company, by notice to
the Optionee, may designate in writing from time to time to the Optionee at the
Optionee’s address as shown on the records of the Company, or at such other
address as the Optionee, by notice to the Secretary of the Company, may
designate in writing from time to time.

     15. Construction.

          This Agreement has been entered into in accordance with the terms of
the Plan specified in the Award Notice (the “Plan”), which is incorporated
herein by reference.

     16. Provisions Concerning Incentive Stock Options.

          (a) Qualified Nature of the Option. This Option is intended to qualify
as an incentive stock option within the meaning of Code section 422 (“Incentive
Stock Option”), to the fullest extent permitted under Code section 422, and this
Agreement shall be so construed. The aggregate fair market value (determined as
of the effective date of this grant) of shares of stock with respect to which
all Incentive Stock Options first become exercisable by the Optionee in any
calendar year under the Plan or any other plan of the Company (and its parent
and subsidiary corporations, as may exist from time to time) may not exceed
$100,000 or such other amount as may be permitted from time to time under Code
section 422. To the extent that such aggregate fair market value shall exceed
$100,000 or other applicable amount in any calendar year, such stock options
shall be treated as nonstatutory stock options with respect to the amount of
aggregate fair market value thereof that exceeds the Code section 422 limit. For
this purpose, the

- 6 -



--------------------------------------------------------------------------------



 



Incentive Stock Options will be taken into account in the order in which they
were granted. In such case, the Company may designate the shares of stock that
are to be treated as stock acquired pursuant to the exercise of an Incentive
Stock Option and the shares of stock that are to be treated as stock acquired
pursuant to a nonstatutory stock option by issuing separate certificates for
such shares and identifying the certificates as such in the stock transfer
records of the Company.

          Except with respect to exercise after the death or disability of the
Optionee, at all times during the period beginning with the date of the granting
of an Incentive Stock Option and ending on the day three months before the date
of such exercise, the Optionee must be an employee of the Company or a
subsidiary, as that term is defined in Code section 424(f), in order for such
option to qualify as an Incentive Stock Option. Therefore, in the event that the
Optionee retires with the consent of the Company, as provided in paragraph 5
hereof, any part of the Incentive Stock Option which is not exercised within
three months of such termination will be exercisable as a nonstatutory stock
option for the remainder of the thirteen-month exercise period. Similarly, if
the entity with which the Optionee is employed ceases to be a subsidiary of the
Company, as that term is defined in Code section 424(f), then the Option will be
treated as a nonstatutory stock option unless exercised within three months of
such cessation.

          (b) Notice of Disqualifying Disposition. If the Optionee makes a
disposition (as that term is defined in Code section 424(c)) of any shares of
stock acquired pursuant to this Option within two years of the Grant Date or
within one year after the shares of Stock are transferred to the Optionee, the
Optionee shall notify the Company of such disposition in writing within 30 days
of the disposition.

     17. Withholding of Taxes.

          At the time the Option is exercised, in whole or in part, or at any
time thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll or any other payment of any kind due the Optionee and
otherwise agrees to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the Option. The Company may require the Optionee to make a cash payment to
cover any withholding tax obligation as a condition of exercise of the Option.
If the Optionee does not make such payment when requested, the Company may
refuse to issue any stock certificate under the Plan until arrangements
satisfactory to the Company for such payment have been made.

          The Company may, in its sole discretion, permit the Optionee to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the Option either by electing to have the Company withhold from
the shares to be issued upon exercise that number of shares, or by electing to
deliver to the Company already-owned shares, in either case having a fair market
value equal to the amount necessary to satisfy the statutory minimum withholding
amount due.

- 7 -



--------------------------------------------------------------------------------



 



T. ROWE PRICE GROUP, INC.

[2001][2004] STOCK INCENTIVE PLAN

STATEMENT OF ADDITIONAL TERMS AND CONDITIONS
REGARDING OPTION GRANTS (NON-QUALIFIED OPTIONS)

Effective: ____________



--------------------------------------------------------------------------------



     This Statement of Additional Terms and Conditions Regarding Option Grants
(the “Terms”) shall be delivered with the “Notice of Grant of Stock Options and
Option Agreement” (the “Award Notice”) which shall detail the specifics of the
applicable option award (the “Option”). Upon execution of the Award Notice by
the recipient and by an authorized officer or agent of T. Rowe Price Group, Inc.
(the “Company”), there shall be created a binding and enforceable contract (the
“Agreement”) respecting the options subject to the terms and conditions of the
Grant Notice and the Terms.

     1. Grant of Option. Subject to the Terms, the Company has granted to the
person identified in the Award Notice attached hereto (the “Optionee”)
commencing on the Issuance Date set forth in the Award Notice and ending on the
Expiration Date of the option set forth in the Award Notice (the “Option
Period”), the option to purchase from the Company at the option price set forth
in the Award Notice (the “Option Price”) up to, but not exceeding in the
aggregate, the number of shares of the Company’s Common Stock set forth under
the caption “Shares” in the Award Notice.

     2. Exercise of Option.

          (a) The shares of stock subject to this Option shall become
exercisable in installments set forth in the Award Notice.

          (b) The Executive Compensation Committee of the Board of Directors of
the Company (the “Committee”) may in its discretion place limitations on the
extent to which shares of Common Stock of the Company may be tendered by the
Optionee as payment of the Option Price pursuant to paragraph 3(a) hereof.

          (c) To the extent the Option is not immediately exercisable in full,
the Committee may in its discretion accelerate the time at which the Option may
be exercised.

          (d) To the extent not exercised, installments shall accumulate and be
exercisable by the Optionee, in whole or in part, in any subsequent year
included in the Option Period but not later than the expiration of the Option
Period.

- 1 -



--------------------------------------------------------------------------------



 



          (e) No less than 50 shares of Common Stock may be purchased upon any
one exercise of the Option unless the number of shares purchased at such time is
the total number of shares in respect of which the Option is then exercisable.

          (f) In no event shall the Option be exercisable for a fractional
share.

     3. Method of Exercising Option and Payment of Option Price.

          (a) The Option shall be exercised by the Optionee delivering to the
Company, from time to time, on any business day (the “Exercise Date”), written
notice specifying the number of shares the Optionee then desires to purchase
(the “Notice”) and paying the Option Price for the shares specified in the
Notice. The Option Price may be paid (i) by cash, check, wire transfer, bank
draft or postal or express money order to the order of the Company for an amount
in United States dollars equal to the Option Price for the number of shares
specified in the Notice, such payment to be delivered with the Notice,
(ii) unless Iimited by the Committee, by tender of shares of Common Stock of the
Company with a value (determined in accordance with paragraph 3(c)) equal to or
less than the Option Price plus cash, check, wire transfer, bank draft or postal
or express money order to the order of the Company for an amount in United
States dollars equal to the amount, if any, by which the aggregate Option Price
exceeds the value of such shares of the Company’s stock (determined in
accordance with paragraph 3(c)), (iii) by broker-assisted cashless exercise
procedures satisfactory to the Committee, or (iv) by a combination thereof. Such
Company’s stock and cash shall be delivered to the Company not later than the
end of the first business day after the Exercise Date. In the case of payment in
shares, such payment shall be made by delivery of the necessary share
certificates, with executed stock powers attached, or transfer instructions, in
the case of shares held in street name by a bank, broker, or other nominee, to
the Company or by attestation of ownership in a form satisfactory to the
Company.

          (b) Within three business days after the Exercise Date, the Company
shall, subject to the receipt of the aggregate Option Price and withholding
taxes, to the extent required by the Company, issue to the Optionee the number
of shares with respect to which the Option shall be so exercised, and shall
deliver to the Optionee a certificate or certificates therefor, or shall make
such transfer to a bank, broker or nominee as designated by the Optionee.

          (c) For purposes of paragraph 3(a), unless determined otherwise by the
Committee in accordance with the Plan, the value of shares of Common Stock
tendered to exercise the Option shall be the last-reported sale price of such
shares on the Nasdaq National Market System on the Exercise Date, or, if the
Common Stock is not quoted on the Nasdaq National Market System, the mean
between the closing bid and asked prices of such shares on the Nasdaq System on
the Exercise Date, or, if the foregoing are inapplicable, as otherwise
determined by the Committee.

          (d) In the sole discretion of the Committee, the Company may in lieu
of requiring the exercise of the Option and the payment of the Option Price,
authorize the payment

- 2 -



--------------------------------------------------------------------------------



 



of cash to the Optionee in an amount equal to the market value of shares of
Common Stock subject to the Option less the Option Price in exchange for the
cancellation of the Option.

     4. Exercisability Upon the Occurrence of Certain Events.

[See provisions of Section 7(c)(ii) of applicable plan]

     5. Termination.

          The Option shall terminate and be of no force or effect upon the first
occurrence of any one of the following events:

          (a) The expiration date set forth in the Award Notice;

          (b) The expiration of 30 days after termination of the Optionee’s
employment with the Company, except in the case of the Optionee’s death or
retirement with the consent of the Company; provided, however, that any day on
which the Company has restricted employee securities transactions under
then-applicable securities transactions policies and procedures shall not be
included in determining such 30-day period. During such period, the Optionee
shall have the right to exercise the Option only to the extent exercisable on
the date of termination;

          (c) The expiration of thirteen months after the date of the Optionee’s
retirement with the consent of the Company. During such thirteen-month period
the Optionee shall have the right to exercise the Option to the extent the right
to exercise the same has accrued prior to such retirement but has not been
exercised prior to such retirement, subject, in addition, however, to
acceleration by the Committee pursuant to paragraph 2(c); or

          (d) The expiration of seven months after the date of death of the
Optionee if said death occurs while (i) the Optionee is in the employ of the
Company or (ii) within the period of time after retirement with the consent of
the Company during which the Optionee was entitled to exercise the Option.
During such seven-month period the Optionee’s estate, personal representative or
beneficiary shall have the right to exercise the Option in full.

          Retirement at the Optionee’s normal retirement date or at an optional
retirement date in accordance with the provisions of a retirement plan of the
Company under which the Optionee is then covered shall constitute a retirement
with the consent of the Company for the purposes of this Agreement. The
Committee shall have absolute and uncontrolled discretion to determine whether
any other termination of Optionee’s employment is to be considered as retirement
with the consent of the Company for the purposes of this Agreement and whether
an authorized leave of absence or absence on military or government service or
otherwise shall constitute a termination of employment for the purposes of this
Agreement. Employment by the Company shall be deemed to include employment of
the Optionee by, and to continue during any period in which Optionee is in the
employ of, an “Affiliate” of the Company as that term is defined in the Plan.
Unless determined otherwise by the Committee, if the Affiliate with which the
Optionee is employed ceases to be an entity in which the Company maintains a
proprietary

- 3 -



--------------------------------------------------------------------------------



 



interest by reason of stock ownership or otherwise, the Optionee will be
considered to have had a termination of employment for purposes of this
Agreement upon such cessation. Any determination made by the Committee with
respect to any matter referred to in this paragraph 5 shall, subject to the
provisions of paragraph 13 hereof, be final and conclusive on all persons
affected thereby.

     6. Optionee.

          Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the estate, personal representative, or beneficiary to whom this
Option may be transferred by will, by the laws of descent and distribution or
otherwise pursuant to the terms of this Agreement, it shall be deemed to include
such person.

     7. Assignability.

          [This Option is not transferable by the Optionee otherwise than by
will or the laws of descent and distribution and is exercisable during the
Optionee’s lifetime only by the Optionee. No assignment or transfer of this
Option, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, except by will or the laws of descent and
distribution, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon any attempt to assign or transfer this
Option the same shall terminate and be of no force or effect.]

          [This Option is not transferable by the Optionee otherwise than by
will or the laws of descent and distribution and is exercisable during the
Optionee’s lifetime only by the Optionee except that with the consent of the
Committee, an Option may be transferred to a family member or a trust,
partnership or the like for the benefit of Optionee or such family member. No
assignment or transfer of this Option, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, except by
will, the laws of descent and distribution or by consent of the Committee, shall
vest in the assignee or transferee any interest or right herein whatsoever, but
immediately upon any attempt to assign or transfer this Option the same shall
terminate and be of no force or effect.]

     8. The Company’s Rights.

          The existence of this Option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

- 4 -



--------------------------------------------------------------------------------



 



     9. Recapitalization.

          The shares with respect to which this Option is granted are shares of
the Common Stock of the Company as constituted on the date of this Agreement,
but if, and whenever, prior to the delivery by the Company of all of the shares
of Common Stock with respect to which this Option is granted, the Company shall
effect a subdivision or consolidation of shares, or other capital readjustment,
or the payment of a stock dividend, or other increase or decrease in the number
of shares of Common Stock outstanding, without receiving compensation therefor
in money, services or property, then (a) in the event of any increase in the
number of such shares outstanding, the number of shares of Common Stock then
remaining subject to this Option shall be proportionately increased (except that
any fraction of a share resulting from any such adjustment shall be excluded
from the operation of this Agreement), and the cash consideration payable per
share shall be proportionately reduced, and (b) in the event of a reduction in
the number of such shares outstanding, the number of shares of Common Stock then
remaining subject to this Option shall be proportionately reduced (except that
any fractional share resulting from any such adjustment shall be excluded from
the operation of this Agreement), and the cash consideration payable per share
shall be proportionately increased.

     10. Merger and Consolidation.

          After a merger of one or more corporations into the Company, or after
a consolidation of the Company and one or more corporations in which the Company
shall be the surviving or resulting corporation, the Optionee shall, at no
additional cost, be entitled upon any exercise of this Option, to receive
(subject to any required action by stockholders) in lieu of the number of shares
as to which this Option shall then be so exercised, the number and class of
shares of stock or other securities to which the Optionee would have been
entitled pursuant to the terms of the agreement of merger or consolidation, if,
immediately prior to such merger or consolidation, the Optionee had been the
holder of record of a number of shares of Common Stock of the Company equal to
the number of shares as to which such Option shall be so exercised; provided,
that anything herein contained to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, or upon any merger or consolidation,
in which the Company is not the surviving or resulting corporation, this Option
shall terminate and be of no force or effect, except to the extent that such
surviving or resulting corporation may issue a substituted option.

     11. Preemption of Applicable Laws or Regulations.

          Anything in this Agreement to the contrary notwithstanding, if, at any
time specified herein for the issue of shares to the Optionee, any law,
regulation or requirements of any governmental authority having jurisdiction in
the premises shall require either the Company or the Optionee to take any action
in connection with the shares then to be issued, the issue of such shares shall
be deferred until such action shall have been taken.

- 5 -



--------------------------------------------------------------------------------



 



     12. Resolution of Disputes.

          Subject to the provisions of paragraph 13 hereof, any dispute or
disagreement which shall arise under, or as a result of, or pursuant to, this
Agreement shall be determined by the Committee in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, shall be final, binding and conclusive
on all persons affected thereby.

     13. Amendments.

          The Committee shall have the right, in its absolute and uncontrolled
discretion, to alter or amend this Agreement, from time to time in any manner
for the purpose of promoting the objectives of the Plan but only if all
agreements granting options to purchase shares of the Company’s Common Stock
pursuant to the Plan which is in effect and not wholly exercised at the time of
such alteration or amendment shall also be similarly altered or amended with
substantially the same effect, and any alteration or amendment of this Agreement
by the Committee shall, upon adoption thereof by the Committee, become and be
binding and conclusive on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person. The Company
shall give written notice to the Optionee of any such alteration or amendment of
this Agreement by the Committee as promptly as practical after the adoption
thereof. The foregoing shall not restrict the ability of the Optionee and the
Company by mutual consent to alter or amend this Agreement in any manner which
is consistent with the Plan and approved by the Committee.

     14. Notice.

          Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Secretary of the Company, or
to the Company (attention of the Secretary), at 100 East Pratt Street,
Baltimore, Maryland 21202, or at such other address as the Company, by notice to
the Optionee, may designate in writing from time to time to the Optionee at the
Optionee’s address as shown on the records of the Company, or at such other
address as the Optionee, by notice to the Secretary of the Company, may
designate in writing from time to time.

     15. Construction.

          This Agreement has been entered into in accordance with the terms of
the Plan specified in the Award Notice (the “Plan”), which is incorporated
herein by reference.

     16. Non-Qualified Nature of the Option.

          The Option created by this Agreement shall not be treated as an
incentive stock option within the meaning of Internal Revenue Code section 422.

- 6 -



--------------------------------------------------------------------------------



 



     17. Withholding of Taxes.

          At the time the Option is exercised, in whole or in part, or at any
time thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll or any other payment of any kind due the Optionee and
otherwise agrees to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the Option. The Company may require the Optionee to make a cash payment to
cover any withholding tax obligation as a condition of exercise of the Option.
If the Optionee does not make such payment when requested, the Company may
refuse to issue any stock certificate under the Plan until arrangements
satisfactory to the Company for such payment have been made.

          The Company may, in its sole discretion, permit the Optionee to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the Option either by electing to have the Company withhold from
the shares to be issued upon exercise that number of shares, or by electing to
deliver to the Company already-owned shares, in either case having a fair market
value equal to the amount necessary to satisfy the statutory minimum withholding
amount due.

- 7 -



--------------------------------------------------------------------------------



 



T. ROWE PRICE GROUP, INC.

[2001][2004] STOCK INCENTIVE PLAN

STATEMENT OF ADDITIONAL TERMS AND CONDITIONS
REGARDING OPTION GRANTS

(NON-QUALIFIED STOCK OPTION AGREEMENT)
(REPLENISHED OPTIONS)



--------------------------------------------------------------------------------



     This Statement of Additional Terms and Conditions Regarding Option Grants
(the “Terms”) shall be delivered with the “Notice of Grant of Stock Options and
Option Agreement” (the “Award Notice”) which shall detail the specifics of the
applicable option award (the “Option”). Upon execution of the Award Notice by
the Employee and by an authorized officer or agent of T. Rowe Price Group, Inc.
(the “Company”), there shall be created a binding and enforceable contract (the
“Agreement”) respecting the Option subject to the terms and conditions of the
Grant Notice and the Terms.

1. Grant of Option.

          Subject to the Terms, the Company has granted to the person identified
in the Award Notice attached hereto (the “Optionee”) commencing on the Issuance
Date set forth in the Award Notice and ending on the Expiration Date set forth
in the Award Notice (the “Option Period”), the option to purchase from the
Company at the option price set forth in the Award Notice (the “Option Price”)
up to, but not exceeding in the aggregate, the number of shares of the Company’s
Common Stock set forth under the caption “Shares” in the Award Notice.

2. Exercise of Option.

          (a) This Option is immediately exercisable in full and may be
exercised in whole or in part from time to time during the Option Period,
subject to the Terms.

          (b) The Executive Compensation Committee of the Board of Directors of
the Company (the “Committee”) may in its discretion place limitations on the
extent to which shares of Common Stock of the Company may be tendered by the
Optionee as payment of the Option Price pursuant to paragraph 3(a) hereof.

          (c) No less than 50 shares of Common Stock may be purchased upon any
one exercise of the Option unless the number of shares purchased at such time is
the total number of shares in respect of which the Option is then exercisable.

- 1 -



--------------------------------------------------------------------------------



 



          (d) In no event shall the Option be exercisable for a fractional
share.

          (e) In no event shall any additional replenishment option be granted
upon the exercise of this Option.

3. Method of Exercising Option and Payment of Option Price.

          (a) The Option shall be exercised by the Optionee delivering to the
Company, from time to time, on any business day (the “Exercise Date”), written
notice specifying the number of shares the Optionee then desires to purchase
(the “Notice”) and paying the Option Price for the shares specified in the
Notice. The Option Price may be paid:



  (i)   by cash, check, wire transfer, bank draft or postal or express money
order to the order of the Company for an amount in United States dollars equal
to the Option Price for the number of shares specified in the Notice, such
payment to be delivered with the Notice,     (ii)   unless limited by the
Committee, by tender of shares of Common Stock of the Company with a value
(determined in accordance with paragraph 3(c)) equal to or less than the Option
Price plus cash, check, wire transfer, bank draft or postal or express money
order to the order of the Company for an amount in United States dollars equal
to the amount, if any, by which the aggregate Option Price exceeds the value of
such shares of the Company’s stock (determined in accordance with paragraph
3(c)),     (iii)   by broker-assisted cashless exercise procedures satisfactory
to the Committee, or     (iv)   by a combination thereof.

Such Company’s stock and cash shall be delivered to the Company not later than
the end of the first business day after the Exercise Date. In the case of
payment in shares, such payment shall be made by delivery of the necessary share
certificates, with executed stock powers attached, or transfer instructions, in
the case of shares held in street name by a bank, broker, or other nominee, to
the Company or by attestation of ownership in a form satisfactory to the
Company.

          (b) Within three business days after the Company receives the
aggregate Option Price and withholding taxes to the extent required by the
Company, the Company will issue to the Optionee the number of shares with
respect to which the Option shall be so

- 2 -



--------------------------------------------------------------------------------



 



exercised, and will deliver to the Optionee a certificate or certificates
therefor, or will make such transfer to a bank, broker or nominee as designated
by the Optionee.

          (c) For purposes of paragraph 3(a), the value of shares of Common
Stock tendered to exercise the Option shall be the last-reported sales price of
such shares on the Nasdaq National Market System on the Exercise Date, or, if
the Common Stock is not quoted on the Nasdaq National Market System, the mean
between the closing bid and asked prices of such shares on the Nasdaq System on
the Exercise Date, or, if the foregoing are inapplicable, as otherwise
determined by the Committee.

          (d) In the sole discretion of the Committee, the Company may in lieu
of requiring the exercise of the Option and the payment of the Option Price,
authorize the payment of cash to the Optionee in an amount equal to the market
value of shares of Common Stock subject to the Option less the Option Price in
exchange for the cancellation of the Option.

     4. Termination.

          The Option shall terminate and be of no force or effect upon the first
occurrence of any one of the following events:

          (a) The expiration date set forth in the Award Notice;

          (b) The expiration of 30 days after termination of the Optionee’s
employment with the Company, except in the case of the Optionee’s death or
retirement with the consent of the Company; provided, however, that any day on
which the Company has restricted employee securities transactions under
then-applicable securities transactions policies and procedures shall not be
included in determining such 30-day period. During such period, the Optionee
shall have the right to exercise the Option only to the extent exercisable on
the date of termination;

          (c) The expiration of [seven][thirteen] months after the date of the
Optionee’s retirement with the consent of the Company; provided, however, that
any day on which the Company has restricted employee securities transactions
under then-applicable securities transaction policies and procedures shall not
be included in determining such [seven-month][thirteen-month] period. During
such [seven-month][thirteen-month] period, the Optionee shall have the right to
exercise the Option only to the extent exercisable on the date of retirement.

          (d) The expiration of seven months after the date of death of the
Optionee if said death occurs while (i) the Optionee is in the employ of the
Company or (ii) within the period of time after retirement with the consent of
the Company during which the Optionee was entitled to exercise the Option.
During such seven-month period the Optionee’s estate, personal representative or
beneficiary shall have the right to exercise the Option in full.

- 3 -



--------------------------------------------------------------------------------



 



          Retirement at the Optionee’s normal retirement date or at an optional
retirement date in accordance with the provisions of a retirement plan of the
Company under which the Optionee is then covered shall constitute a retirement
with the consent of the Company for the purposes of this Agreement. The
Committee shall have absolute and uncontrolled discretion to determine whether
any other termination of Optionee’s employment is to be considered as retirement
with the consent of the Company for the purposes of this Agreement and whether
an authorized leave of absence or absence on military or government service or
otherwise shall constitute a termination of employment for the purposes of this
Agreement. Any determination made by the Committee with respect to any matter
referred to in this paragraph 4 shall, subject to the provisions of paragraph 13
hereof, be final and conclusive on all persons affected thereby. Employment by
the Company shall be deemed to include employment of Optionee by, and to
continue during any period in which Optionee is in the employ of, an “Affiliate”
of the Company as that term is defined in the Plan. Unless determined otherwise
by the Committee, if the Affiliate with which the Optionee is employed ceases to
be an entity in which the Company maintains a proprietary interest by reason of
stock ownership or otherwise, the Optionee will be considered to have had a
termination of employment for purposes of this Agreement upon such cessation.

     5. Optionee.

          Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the estate, personal representative, or beneficiary to whom this
Option may be transferred by will, by the laws of descent and distribution or
otherwise pursuant to the terms of this Agreement, it shall be deemed to include
such person.

     6. Assignability.

          [This Option is not transferable by the Optionee otherwise than by
will or the laws of descent and distribution and is exercisable during the
Optionee’s lifetime only by the Optionee. No assignment or transfer of this
Option, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, except by will or the laws of descent and
distribution, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon any attempt to assign or transfer this
Option the same shall terminate and be of no force or effect.]

          [This Option is not transferable by the Optionee otherwise than by
will or the laws of descent and distribution and is exercisable during the
Optionee’s lifetime only by the Optionee; except that with the consent of the
Committee, this Option may be transferred to a family member or a trust,
partnership or the like for the benefit of the Optionee or such family members.
No assignment or transfer of this Option, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, except by
will, the laws of descent and distribution or by consent of the Committee, shall
vest in the assignee or transferee any interest

- 4 -



--------------------------------------------------------------------------------



 



or right herein whatsoever, but immediately upon any attempt to assign or
transfer this Option the same shall terminate and be of no force or effect.]

     7. Rights as a Stockholder.

          The Optionee shall not be deemed for any purpose to be a stockholder
of the Company with respect to any shares as to which this Option shall not have
been exercised and payment and issue made as herein provided.

     8. The Company’s Rights.

          The existence of this Option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

     9. Recapitalization.

          The shares with respect to which this Option is granted are shares of
the Common Stock of the Company as constituted on the date of this Agreement,
but if, and whenever, prior to the delivery by the Company of all of the shares
of Common Stock with respect to which this Option is granted, the Company shall
effect a subdivision or consolidation of shares, or other capital readjustment,
or the payment of a stock dividend, or other increase or decrease in the number
of shares of Common Stock outstanding, without receiving compensation therefor
in money, services or property, then

(a) in the event of any increase in the number of such shares outstanding, the
number of shares of Common Stock then remaining subject to this Option shall be
proportionately increased (except that any fraction of a share resulting from
any such adjustment shall be excluded from the operation of this Agreement), and
the cash consideration payable per share shall be proportionately reduced, and

(b) in the event of a reduction in the number of such shares outstanding, the
number of shares of Common Stock then remaining subject to this Option shall be
proportionately reduced (except that any fractional share resulting from any
such adjustment shall be excluded from the operation of this Agreement), and the
cash consideration payable per share shall be proportionately increased.

- 5 -



--------------------------------------------------------------------------------



 



     10. Merger and Consolidation.

          After a merger of one or more corporations into the Company, or after
a consolidation of the Company and one or more corporations in which the Company
shall be the surviving or resulting corporation, the Optionee shall, at no
additional cost, be entitled upon any exercise of this Option, to receive
(subject to any required action by stockholders) in lieu of the number of shares
as to which this Option shall then be so exercised, the number and class of
shares of stock or other securities to which the Optionee would have been
entitled pursuant to the terms of the agreement of merger or consolidation, if,
immediately prior to such merger or consolidation, the Optionee had been the
holder of record of a number of shares of Common Stock of the Company equal to
the number of shares as to which such Option shall be so exercised; provided,
that anything herein contained to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, or upon any merger or consolidation,
in which the Company is not the surviving or resulting corporation, this Option
shall terminate and be of no force or effect, except to the extent that such
surviving or resulting corporation may issue a substituted option.

     11. Preemption of Applicable Laws or Regulations.

          Anything in this Agreement to the contrary notwithstanding, if, at any
time specified herein for the issue of shares to the Optionee, any law,
regulation or requirements of any governmental authority having jurisdiction in
the premises shall require either the Company or the Optionee to take any action
in connection with the shares then to be issued, the issue of such shares shall
be deferred until such action shall have been taken.

     12. Resolution of Disputes.

          Subject to the provisions of paragraph 13 hereof, any dispute or
disagreement which shall arise under, or as a result of, or pursuant to, this
Agreement shall be determined by the Committee in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Committee under or pursuant to this Agreement and any interpretation by the
Committee of the terms of this Agreement, shall be final, binding and conclusive
on all persons affected thereby.

     13. Amendments.

          The Committee shall have the right, in its absolute and uncontrolled
discretion, to alter or amend this Agreement, from time to time in any manner
for the purpose of promoting the objectives of the Plan but only if all
agreements granting options to purchase shares of the Company’s Common Stock
pursuant to the Plan which is in effect and not wholly exercised at the time of
such alteration or amendment shall also be similarly altered or amended with

- 6 -



--------------------------------------------------------------------------------



 



substantially the same effect, and any alteration or amendment of this Agreement
by the Committee shall, upon adoption thereof by the Committee, become and be
binding and conclusive on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person. The Company
shall give written notice to the Optionee of any such alteration or amendment of
this Agreement by the Committee as promptly as practical after the adoption
thereof. The foregoing shall not restrict the ability of the Optionee and the
Company by mutual consent to alter or amend this Agreement in any manner which
is consistent with the Plan and approved by the Committee.

     14. Notice.

          Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Secretary of the Company, or
to the Company (attention of the Secretary), at 100 East Pratt Street,
Baltimore, Maryland 21202, or at such other address as the Company, by notice to
the Optionee, may designate in writing from time to time to the Optionee at the
Optionee’s address as shown on the records of the Company, or at such other
address as the Optionee, by notice to the Secretary of the Company, may
designate in writing from time to time.

     15. Construction.

          This Agreement has been entered into in accordance with the terms of
the 2004 Stock Incentive Plan, which is incorporated herein by reference.

     16. Non-Qualified Nature of the Option.

          The Option shall not be treated as an incentive stock option within
the meaning of Internal Revenue Code section 422.

     17. Withholding of Taxes.

          At the time the Option is exercised, in whole or in part, or at any
time thereafter as requested by the Company, the Optionee hereby authorizes
withholding from payroll or any other payment of any kind due the Optionee and
otherwise agrees to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the Option. The Company may require the Optionee to make a cash payment to
cover any withholding tax obligation as a condition of exercise of the Option.
If the Optionee does not make such payment when requested, the Company may
refuse to issue any stock certificate under the Plan until arrangements
satisfactory to the Company for such payment have been made.

- 7 -



--------------------------------------------------------------------------------



 



          The Company may, in its sole discretion, permit the Optionee to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the Option either by electing to have the Company withhold from
the shares to be issued upon exercise that number of shares, or by electing to
deliver to the Company already-owned shares, in either case having a fair market
value equal to the amount necessary to satisfy the statutory minimum withholding
amount due.

- 8 -